Title: To George Washington from Brigadier General John Lacey, Jr., 19 February 1778
From: Lacey, John Jr.
To: Washington, George



Dear General
Camp Warwick Bucks [Pa.] Febry 19th 1778

I Reced Your favour of the 8 Instant.
I am well acquainted with the Horrid Intercorce kep up between the Country and City, but, I am Sorry I have it to Say, my Strength heretofore has been So weak as Rendered it impossible for me to put a Stop to it.
My numbers begin to increase, and I expect in a few Days to be in a Condition to incamp Nearer the City, at present I have out of Better than Six Hundred Men, but one Hundred and fourty that is armed.
I expect armes to arive tomorrow Sufficient to Compleat the whole,

after which I assure your Excellency, every Measure Shall be taken in My power, to Stop the Intercorce between the City and Country.
the Enemy Comes out every night and Returns in the Day, a large party of their Horse Came up last night, to Newtown took Major Murry Prisoner, took the gratest part of his men; and all the Cloath Both at Newtown and at the fulling mill.
On the Arival of the News, that the enemy were at Newtown, I marched what Men I had armed, toward that place, but Soon found they had left it. in order to cover that party who Came to Newtown Large parties were detatched up the Oald York Road, the Road to Vancorts and the Smithfield Road, they have Seased and taken in with them Numbers of the Inhabitants.
I hear they have got Morrises Mill, one that was disabled, fit to grind again and are Using her. I Remain your Excellencys most Humb. Servant

John Lacey jur

